UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7001


GREGORY MARSHALL,

                Plaintiff – Appellant,

          v.

RONALD S. WEBER,     Mental Health Counselor, WCI; Dr. AVA
JOUBERT, Medical     Director for WCI; J. PHILIP MORGAN,
Warden, WCI,

                Defendants – Appellees,

          and

GARY D. MAYNARD, Secretary for Division of Correction;
SCOTT OAKLEY, Inmate Grievance Office; JUDGE J. FREDERICK
MOTZ; JUDGE CATHERINE C. BLAKE,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:11-cv-02755-RWT)


Submitted:   November 30, 2012              Decided:   December 6, 2012


Before KING, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Marshall, Appellant Pro Se. Nancy P. Tennis, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; H.
Kenneth Armstrong, ARMSTRONG, DONAHUE, CEPPOS & VAUGHAN, CHTD,
Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Gregory      Marshall         appeals   the    district   court’s       order

denying    his    motion      for    a     preliminary     injunction.         We   have

reviewed the record and find no reversible error.                       Accordingly,

we     affirm    for    the   reasons        stated   by     the    district    court.

Marshall v. Weber, No. 8:11-cv-02755-RWT (D. Md. May 31, 2012).

We deny the motions to consolidate and to appoint counsel, grant

leave to proceed without prepayment of fees, and dispense with

oral    argument       because      the    facts    and    legal    contentions      are

adequately      presented     in     the    materials      before   this   court      and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3